Digitally signed by
                                                                           Reporter of Decisions
                       Illinois Official Reports                           Reason: I attest to the
                                                                           accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2017.10.16
                                                                           09:38:41 -05'00'




                   In re Carol B., 2017 IL App (4th) 160604



Appellate Court   In re CAROL B., a Person Found Subject to Involuntary Admission
Caption           (The People of the State of Illinois, Petitioner-Appellee, v. Carol B.,
                  Respondent-Appellant).—In re CAROL B., a Person Found Subject
                  to Involuntary Medication and Electroconvulsive Therapy (The
                  People of the State of Illinois, Petitioner-Appellee, v. Carol B.,
                  Respondent-Appellant).



District & No.    Fourth District
                  Docket Nos. 4-16-0604, 4-16-0605



Filed             August 24, 2017



Decision Under    Appeal from the Circuit Court of Sangamon County, Nos.
Review            16-MH-363, 16-MH-366; the Hon. Jennifer M. Ascher, Judge,
                  presiding.



Judgment          Reversed.


Counsel on        Veronique Baker and Kelly R. Choate, of Illinois Guardianship &
Appeal            Advocacy Commission, of Springfield, for appellant.

                  John C. Milhiser, State’s Attorney, of Springfield (Patrick Delfino,
                  David J. Robinson, and Rosario D. Escalera, Jr., of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE HOLDER WHITE delivered the judgment of the court, with
                              opinion.
                              Justices Harris and Appleton concurred in the judgment and opinion.


                                               OPINION

¶1         The procedures under the Mental Health and Developmental Disabilities Code (Code)
       (405 ILCS 5/1-100 to 6-107 (West 2016)) attempt to balance a patient’s liberty interest with
       society’s interest in both protecting the public from harm and caring for those who cannot
       care for themselves. In re Luttrell, 261 Ill. App. 3d 221, 231, 633 N.E.2d 74, 81-82 (1994). In
       this case, we are called upon to balance those interests where the State administered
       psychotropic medication and electroconvulsive therapy without the consent of respondent,
       Carol B.
¶2         In July 2016, after a hearing on the State’s petitions for involuntary admission and the
       administration of involuntary treatment, the trial court found the State violated section
       2-107(a) of the Code (405 ILCS 5/2-107(a) (West 2016)) by administering psychotropic
       medication to respondent without her consent when there was no threat of serious and
       imminent physical harm. However, the court found the violation to be harmless and
       subsequently granted both orders for a period not to exceed 90 days.
¶3         Respondent appeals, asserting (1) the State’s violation of section 2-107 of the Code
       resulted in a deprivation of her rights that requires reversal and (2) her psychiatrist failed to
       provide her with written documentation of the risks, benefits, side effects, and alternatives of
       treatment—as required by section 2-107.1 of the Code (405 ILCS 5/2-107.1 (West
       2016))—until four days after he began administering medication, which requires reversal of
       the court’s order for involuntary treatment. For the following reasons, we reverse.

¶4                                        I. BACKGROUND
¶5         On June 18, 2016, respondent was admitted to Memorial Medical Center (Memorial) for
       psychiatric treatment, after spending an unknown number of days at BroMenn Medical
       Center (BroMenn). Two days later, on June 20, 2016, Memorial filed a petition for
       involuntary admission. On June 23, 2016, Memorial filed a petition for the involuntary
       administration of medication. A hearing date for both petitions was scheduled for July 1,
       2016. However, by agreement of the parties, the State withdrew the initial petitions with the
       understanding that the defect would be remedied and new petitions would be filed soon
       thereafter. The State filed a new petition for involuntary admission on July 13, 2016, which
       was 25 days after respondent’s initial admission to Memorial (Sangamon County case No.
       16-MH-363). On the same date, the State filed a petition for the administration of involuntary
       treatment (Sangamon County case No. 16-MH-366). These two petitions form the basis for
       this appeal.




                                                   -2-
¶6                                           A. The Petitions
¶7                              1. The Petition for Involuntary Admission
¶8         The petition for involuntary admission alleged respondent (1) had a mental illness and
       was reasonably expected, without inpatient treatment, to engage in conduct placing herself or
       another person in physical harm or in reasonable expectation of being physically harmed; (2)
       had a mental illness but refused treatment, failed to understand the need for treatment, and
       would suffer emotional or mental deterioration if not treated on an inpatient basis; and (3)
       required immediate hospitalization to prevent harm to herself or others. The attached
       certificates from medical personnel indicated respondent was experiencing delusions that (1)
       her body parts were missing, (2) her hometown did not exist, (3) her husband was not real,
       (4) hospital staff intended to poison her, and (5) her throat was closed. She neglected her
       hygiene, sometimes refused to eat, and occasionally descended into a catatonic state.

¶9                  2. The Petition for the Administration of Involuntary Treatment
¶ 10       The petition for the administration of involuntary treatment requested authorization to
       administer both psychotropic medication and 12 sessions of electroconvulsive therapy to
       treat respondent’s mental illness. The petition stated respondent was not functional and was
       at risk for malnutrition or death if not treated with the electroconvulsive therapy. It also
       asserted respondent could not make a consistent or rational choice after considering the risks
       and benefits of treatment.

¶ 11                                    B. Scheduling the Hearing
¶ 12       The trial court scheduled both petitions for a hearing on July 15, 2016, at which time the
       case was rescheduled for a hearing on July 22, 2016, because of the minimum three-day
       notice requirement. See 405 ILCS 5/2-107.1(a-5)(1) (West 2016) (requiring a minimum of
       three days’ notice prior to a hearing). Initially, the State requested a continuance until July
       29, 2017, but it later withdrew the request.
¶ 13       During the July 15, 2016, court appearance, respondent’s counsel pointed out the lengthy
       period of time respondent had been hospitalized while awaiting a hearing and emphasized the
       importance of moving forward with the hearing as soon as possible due to the State’s
       administration of psychotropic medication and electroconvulsive therapy without
       respondent’s consent. Respondent’s counsel further argued the administration of the
       medication and electroconvulsive therapy violated section 2-107 of the Code because no
       emergency situation necessitated the administration of medication prior to the hearing, as
       medical records showed respondent was eating regularly with prompting. Respondent’s
       counsel asserted, as a result of the delayed proceedings, Memorial would be nearly finished
       with respondent’s electroconvulsive-therapy treatments before she received a hearing, which
       circumvented the provisions of the Code and respondent’s rights. Respondent’s counsel
       explained she would ask for a temporary restraining order to prevent the further
       administration of medication, but suddenly halting the medication would place respondent’s
       health at risk.
¶ 14       At the end of the hearing, the trial court took under advisement the question of whether
       Memorial violated the Code by administering medication to respondent without her consent



                                                  -3-
       in violation of section 2-107 of the Code.

¶ 15                             C. The Involuntary-Admission Hearing
¶ 16       On July 22, 2016, which was 34 days after her admission, respondent’s hearing on the
       petition for involuntary admission commenced.
¶ 17       Respondent refused to attend the hearing, and her counsel asked that respondent be
       excused so as to avoid any emotional harm. Dr. Sankrant Reddy, a psychiatrist, testified he
       had been treating respondent nearly every day since her June 18, 2016, admission. He
       diagnosed respondent with “bipolar disorder, most recent episode depressed, severe with
       psychotic and catatonic features.” He further diagnosed her with insomnia and a cognitive
       disorder not otherwise specified, but possibly dementia or Alzheimer’s disease. Dr. Reddy
       could not properly diagnose respondent’s cognitive disorder until he treated her depression.
¶ 18       Respondent was transferred from BroMenn to Memorial for the purpose of obtaining
       electroconvulsive therapy. Nothing in the record provides information regarding respondent’s
       admission to BroMenn. Dr. Reddy testified, on the date of her arrival, respondent was
       delusional and sometimes displayed catatonic symptoms. Unlike the comatose appearance
       often portrayed on television, Dr. Reddy described respondent’s catatonic phases to include
       staring, engaging in repetitive behaviors, exhibiting bizarre behaviors, displaying waxing
       flexibility (body parts and extremities fail to move unless manipulated), and refusing to eat or
       cooperate with treatment plans. One of the biggest concerns was respondent’s inconsistent
       eating, as she would sometimes eat nothing and sometimes would eat everything on her tray.
       She required prompting from staff to eat.
¶ 19       Due to her symptoms, Dr. Reddy opined that respondent lacked the capacity to consent to
       treatment. She also had no guardian or power of attorney to make decisions on her behalf.
       Because respondent lacked the capacity to consent to treatment, Dr. Reddy determined she
       also lacked the capacity to refuse treatment. Therefore, starting June 18, 2016, Dr. Reddy
       authorized the administration of psychotropic medication—including Wellbutrin, Remeron,
       and Ativan—without respondent’s consent. At the time, Dr. Reddy admitted respondent’s
       condition would not cause serious and imminent physical harm to herself or others.
¶ 20       On July 1, 2016, Dr. Reddy found respondent posed a risk of serious and imminent
       physical harm to herself by her failure to eat and engage in basic hygiene. He therefore
       ordered the administration of electroconvulsive therapy on an emergency basis. The
       treatment began on July 5, 2016, and she engaged in treatment three times per week. By the
       date of the hearing, she had completed 8 of 12 rounds of electroconvulsive therapy, some of
       which were administered despite her resistance.
¶ 21       In justifying the emergency administration of electroconvulsive therapy, Dr. Reddy
       explained a person could die of malnutrition in a matter of weeks or months. Although
       respondent sometimes ate her meals, her eating was inconsistent. From the date of her
       admission at Memorial, respondent lost 5 pounds—from 160 pounds down to 155 pounds. At
       a height of 5 feet 4 inches, her ideal weight was 120 pounds. Dr. Reddy testified her
       condition was not so serious as to warrant placing a feeding tube. In fact, she would eat when
       prompted.
¶ 22       In the week preceding the hearing, Dr. Reddy observed respondent’s bipolar disorder to
       be so severe that she had developed depressive symptoms like hopelessness and passive


                                                    -4-
       thoughts of death, such as hoping to die. Despite these thoughts of death, she never expressed
       any desire or intention to kill herself. Dr. Reddy deemed she was not a risk for suicide and
       therefore did not require any one-on-one monitoring. Respondent spent the majority of time
       in her bed, but there were occasions when she would run up and down the halls. Dr. Reddy
       confirmed respondent could walk, but she refused to walk in his presence.
¶ 23       Dr. Reddy opined, if released, respondent could not provide for her basic needs; she
       required someone else—at least a family member—to feed and bathe her. Respondent had
       been suffering from major depression for approximately one-third to one-half of her 61 years,
       and she was far from her baseline, where she could cook and care for herself. Dr. Reddy
       suspected her decline was due to dementia.
¶ 24       Dr. Reddy also opined that respondent was unable to understand the need for treatment.
       He believed she would suffer mental or emotional deterioration if not treated on an inpatient
       basis. Dr. Reddy noted, historically, respondent only improved after receiving
       electroconvulsive therapy, and she needed maintenance electroconvulsive therapy to prevent
       deterioration. Dr. Reddy testified that the failure to treat respondent could lead to her
       condition worsening and to suicide attempts.
¶ 25       According to Dr. Reddy, respondent was incapable of living on her own because she
       could not care for herself or make rational decisions. He also ruled out the possibility of
       placing her in a nursing home immediately because her condition was unstable and she
       needed electroconvulsive therapy. After treatment for depression, Dr. Reddy believed a
       nursing home could be an appropriate option. Accordingly, Dr. Reddy opined that
       hospitalization was the least restrictive alternative for placement, and he requested she be
       involuntary admitted to Memorial for a period not to exceed 90 days.
¶ 26       After considering the evidence, the trial court granted the State’s petition. The court
       found respondent was unable to meet her basic needs, and her passive thoughts of dying
       placed her in a possible position to harm herself. Although respondent required prompting or
       help with eating or bathing, which made her appropriate for a nursing home, her depression
       and passive thoughts of death made her an unsuitable candidate. The court determined
       hospitalization was the least restrictive alternative. The court therefore ordered respondent
       involuntarily committed to Memorial for a period not to exceed 90 days.

¶ 27                  D. Hearing on the Administration of Involuntary Treatment
¶ 28       Immediately following the hearing on the petition for involuntary admission, the trial
       court held a hearing on the petition to administer involuntary treatment. Respondent’s
       counsel again asked for respondent to be excused from the hearing, as respondent said it
       would upset her to attend and cause emotional harm.
¶ 29       The State asked the trial court to authorize Memorial to administer (1) Wellbutrin and
       Remeron to treat respondent’s depression, (2) Ativan to treat catatonia, (3) Zyprexa to treat
       psychosis, and (4) electroconvulsive therapy. Dr. Reddy was already administering these
       medications to respondent, though he had stopped administering Ativan two days prior to the
       hearing.
¶ 30       Dr. Reddy recommended respondent continue on the 300 milligrams of Wellbutrin he
       had been giving her for her depression. He suggested she also continue on her dosage of 30
       milligrams of Remeron to treat her depression. Dr. Reddy recommended respondent take 0.5


                                                 -5-
       to 6 milligrams of Ativan to control her catatonia. He also suggested respondent continue on
       10 milligrams of Zyprexa to treat her psychotic symptoms. Additionally, Dr. Reddy wanted
       the option of treating respondent with 150 to 1200 milligrams of Lithium for her bipolar
       disorder if it became necessary.
¶ 31       Dr. Reddy explained the side effects for each medication, and he testified that respondent
       did not understand the side effects of the medications when he explained them to her. He
       noted the antidepressants prescribed to respondent—Wellbutrin and Remeron—both had side
       effects of increasing suicidal thoughts. Zyprexa could also cause death in patients with
       dementia. According to Dr. Reddy, he provided respondent with written documentation of
       the side effects of every recommended medication approximately four days after beginning
       treatment, but she refused to accept it. According to Dr. Reddy, respondent received a list of
       alternative treatments from a staff member.
¶ 32       In addition to medications, Dr. Reddy also requested authority to provide
       electroconvulsive therapy. The electroconvulsive therapy would treat respondent’s catatonia.
       Electroconvulsive therapy involves placing a patient under general anesthesia and sending
       electric currents into the brain through two electrodes attached to the scalp. The currents
       would trigger a seizure, which would treat a patient’s depression, catatonia, and mania.
       Patients faced the risk of cardiac arrest and broken bones, but respondent was deemed a low
       risk for these side effects by a physician. Additionally, the therapy could result in memory
       loss. In the past, respondent complained of a headache and a burning sensation around the
       intravenous injection site.
¶ 33       Dr. Reddy testified he had already administered eight electroconvulsive-therapy
       treatments to respondent on an emergency basis, after he concluded she posed a serious and
       imminent risk of physical harm to herself. He explained he could only administer
       electroconvulsive therapy to respondent if it was on an emergency basis, as she lacked the
       capacity to consent and no one had guardianship or power of attorney over her interests. Dr.
       Reddy testified respondent required treatment on an emergency basis. Although she was not
       in serious and imminent risk of physical harm within a few days of her admission, Dr. Reddy
       stated, “we didn’t want her to get to the point where she would stop eating.” At the time, on
       average, respondent was skipping one meal per day. Dr. Reddy found skipping a meal could
       deprive a patient of needed nutrition, but he further noted she was meeting her nutritional
       requirements in the meals she did eat.
¶ 34       Respondent began her first electroconvulsive therapy treatment on July 5, 2016. Dr.
       Reddy initially intended to wait until respondent’s court appearance, but after reviewing the
       law, he concluded he could authorize the treatment himself if she was at risk for serious and
       imminent physical harm. Dr. Reddy acknowledged respondent resisted the electroconvulsive
       therapy because she did not think it helped her. Since beginning the therapy, she had shown
       some improvement, though not a lot.
¶ 35       Dr. Reddy recommended respondent receive 12 or more electroconvulsive-therapy
       treatments—8 of which had already been completed—with treatment provided three times
       per week. Dr. Reddy admitted the electroconvulsive therapy was administered even when
       respondent refused, stating she lacked the capacity to refuse.
¶ 36       In Dr. Reddy’s professional opinion, the benefits of the electroconvulsive therapy
       outweighed any risks, particularly where less restrictive procedures—group therapy and


                                                 -6-
       other medications—had failed to treat respondent in the past. Without electroconvulsive
       therapy, Dr. Reddy opined, respondent’s prognosis was poor.
¶ 37       Although respondent acknowledged her mental illness, Dr. Reddy explained she had no
       understanding of or insight into her illness. She did not understand how her mental illness
       affected her or the seriousness of her illness. Further, Dr. Reddy testified respondent could
       not reason about her treatment options: “So when she said, I don’t want [electroconvulsive
       therapy], then I ask her, well, how else—how do you think I can help you? What other
       treatments can help? And she’s not able to communicate that.”
¶ 38       Since being admitted, respondent’s functionality had not improved, though her ability to
       communicate and alertness had improved. She would not eat or bathe without prompting or
       assistance. She also began expressing passive thoughts of death. Dr. Reddy observed
       respondent to be anxious, distressed, and sometimes fearful. She reported her husband was
       going to leave her for another woman. When asked, “Do you believe that [respondent] is
       suffering physically because of her mental illness?” Dr. Reddy responded, “no.” He then
       clarified, stating respondent’s catatonia made her less active and her failure to properly eat
       affected her health.
¶ 39       Dr. Reddy testified that, at her baseline, respondent could get out of bed, cook a simple
       meal, shower, and have a conversation. While in the hospital, she would remain in bed all
       day without eating or bathing if permitted to do so. She was able to eat on her own, but only
       once food was provided to her. Sometimes she would eat none of her meal; sometimes she
       would eat all of it. Dr. Reddy stated respondent was eating more regularly since beginning
       the electroconvulsive therapy.
¶ 40       Following the presentation of evidence, the trial court made the following findings. The
       court first found the State violated section 2-107(a) of the Code by administering medication
       to respondent even though it was not necessary to prevent respondent from causing serious
       and imminent physical harm to her herself or others. Under section 2-107.1 of the Code, the
       court found clear and convincing evidence that respondent suffered from a serious mental
       illness, that she was provided with written information regarding her treatment options, and
       that the benefits of the requested treatment options outweighed the risks. Because respondent
       was unable to consent or understand her treatment options and electroconvulsive therapy had
       been successful while other methods of treatment had not, the court granted the petition for
       the administration of involuntary treatment for a period not to exceed 90 days.
¶ 41       This appeal followed. Respondent’s appeal of the trial court’s order for involuntary
       admission was docketed as No. 4-16-0604, and her appeal of the court’s order for the
       administration of involuntary treatment was docketed as No. 4-16-0605. We have
       consolidated these cases for review.

¶ 42                                        II. ANALYSIS
¶ 43       On appeal, respondent asserts (1) the State’s violation of section 2-107 of the Code
       resulted in a deprivation of her rights that requires reversal and (2) Dr. Reddy failed to
       provide her with written documentation of the benefits, side effects, and alternatives of
       treatment until four days after he began administering medication, which requires reversal.
       Before we reach the merits, we must address the issue of mootness.



                                                  -7-
¶ 44                                            A. Mootness
¶ 45        Respondent’s 90-day commitment order expired by its own terms in October 2016. Thus,
       respondent’s case is moot. See In re Barbara H., 183 Ill. 2d 482, 490, 702 N.E.2d 555, 559
       (1998) (a case is moot when the original judgment no longer has any force or effect).
       Generally, Illinois courts do not decide moot questions or render advisory opinions. In re
       Alfred H.H., 233 Ill. 2d 345, 351, 910 N.E.2d 74, 78 (2009). However, we will consider an
       otherwise moot case where it falls under a recognized exception. These exceptions include
       (1) the public-interest exception, (2) the collateral-consequences exception, and (3) the
       capable-of-repetition-yet-evading-review exception. See id. We consider these exceptions on
       a case-by-case basis. Id. at 354, 910 N.E.2d at 79.
¶ 46        The narrowly construed public-interest exception to the mootness doctrine allows a
       reviewing court to consider an otherwise moot case when (1) the question presented is of a
       public nature, (2) a need exists for an authoritative determination for the future guidance of
       public officers, and (3) the question is likely to recur in the future. Id. at 355, 910 N.E.2d at
       80. Respondent must demonstrate “a clear showing of each criterion.” In re Andrew B., 237
       Ill. 2d 340, 347, 930 N.E.2d 934, 938 (2010).
¶ 47        Respondent’s appeal centers on the State’s involuntary administration of medication in
       violation of section 2-107 of the Code (405 ILCS 5/2-107 (West 2016)) and the
       consequences that can arise from such a violation. This question is of a public nature and
       likely to recur in the future, as the State’s application and interpretation of the Code affects
       any patient involuntarily admitted. Thus, there exists a need for an authoritative
       determination to guide mental health professionals and the State when those professionals
       decide to administer involuntary treatment prior to the trial court entering an order
       authorizing the treatment.
¶ 48        The State concedes we should reach the merits of the petition authorizing the
       administration of involuntary treatment (No. 4-16-0605), as the issues on appeal concern the
       administration of medication. We accept the State’s concession. At the same time, the State
       argues the involuntary-admission case (No. 4-16-0604) is moot, as the administration of
       medication is wholly separate from the involuntary-admission proceedings. We disagree.
¶ 49        Respondent does not challenge the sufficiency of the evidence with respect to the order
       for involuntary admission. Rather, respondent argues the State’s administration of
       involuntary treatment prior to the involuntary-admission proceedings affected her
       due-process rights by altering her mood and behavior prior to her opportunity to be heard.
       We conclude that, under these circumstances, the public-interest exception to the mootness
       doctrine applies to both Nos. 4-16-0604 and 4-16-0605. We now turn to the merits of
       respondent’s argument.

¶ 50                             B. Whether Memorial Violated the Code
¶ 51       Involuntary-admission proceedings implicate an individual’s liberty interest. In re
       Torski C., 395 Ill. App. 3d 1010, 1017, 918 N.E.2d 1218, 1225 (2009). “The Code’s
       procedural safeguards are not mere technicalities but essential tools to safeguard these liberty
       interests.” In re John R., 339 Ill. App. 3d 778, 785, 792 N.E.2d 350, 356 (2003).
¶ 52       When a respondent challenges the trial court’s order for involuntary admission, the
       allegations in the petition must be proved by clear and convincing evidence. 405 ILCS


                                                   -8-
       5/3-808 (West 2016). We will not overturn the trial court’s finding as to the sufficiency of
       the evidence unless it is against the manifest weight of the evidence. In re Todd K., 371 Ill.
       App. 3d 539, 542, 867 N.E.2d 1104, 1107 (2007). In this case, respondent does not challenge
       the sufficiency of the evidence with respect to her involuntary admission. Respondent’s
       concern centers on the actions of the State prior to the trial court’s hearing on the pending
       petition for involuntary admission. Specifically, respondent asserts Dr. Reddy administered
       medication in violation of her rights under section 2-107 of the Code. “In determining the
       requirements of a statute and whether a respondent’s statutory rights have been violated, our
       review is de novo.” In re Amanda H., 2017 IL App (3d) 150164, ¶ 34.
¶ 53       Under section 2-107(a) of the Code, a patient or, if the patient lacks capacity, someone
       with decision-making power, has the right to refuse treatment. 405 ILCS 5/2-107(a) (West
       2016). “If such services are refused, they shall not be given unless such services are
       necessary to prevent the recipient from causing serious and imminent physical harm to the
       recipient or others and no less restrictive alternative is available.” Id. To prove a patient
       threatens serious and imminent physical harm, the State must show “the individual poses an
       immediate threat of physical harm to himself or others.” (Emphasis in original.) In re Orr,
       176 Ill. App. 3d 498, 512, 531 N.E.2d 64, 73 (1988).
¶ 54       Here, upon her admission, Dr. Reddy determined respondent lacked the capacity to
       consent to treatment and lacked a guardian or power of attorney to make a decision on her
       behalf. Thus, under section 2-107(a), respondent had the right to refuse the administration of
       medication. Absent a situation where respondent posed a threat to cause serious and
       imminent physical harm to herself or others, Dr. Reddy lacked a legal basis to administer the
       medication. Nothing in the record, however, suggests Dr. Reddy provided respondent an
       opportunity to refuse treatment. By Dr. Reddy’s own admission, he began administering
       psychotropic medication—including Remeron, Wellbutrin, and Ativan—to respondent on the
       date of her admission, despite his belief that she was not at risk for serious and imminent
       physical harm at that time. He did this under the belief that respondent’s lack of capacity
       rendered her “unable to refuse” treatment.
¶ 55       Dr. Reddy’s opinion that he could administer treatment to respondent because she was
       incapable of refusing is a gross misinterpretation of section 2-107(a) of the Code. Under Dr.
       Reddy’s logic, when a patient lacks capacity, regardless of whether that patient’s condition
       may cause serious and imminent physical harm, he may choose whatever treatment he deems
       appropriate prior to any court hearings because the patient can neither consent to nor refuse
       his decision. Here, because respondent lacked the capacity to consent to treatment and her
       condition did not require administration of medication to prevent her from causing serious
       and imminent physical harm to herself or others, the trial court properly found the State
       violated section 2-107(a).

¶ 56                                       C. The Remedy
¶ 57       The Code sets forth no specific remedies for a violation of section 2-107(a). The State
       argues, even if Dr. Reddy violated section 2-107(a), such a violation constituted harmless
       error as to respondent’s involuntary admission where respondent is unable to demonstrate
       prejudice. A finding of harmless error is appropriate “if the defects could have and should
       have been objected to immediately, could have been easily cured if objected to immediately,


                                                  -9-
       and made no difference.” In re Tommy B., 372 Ill. App. 3d 677, 684, 867 N.E.2d 1212, 1219
       (2007).
¶ 58        Respondent argues such a violation of her rights requires reversal of the order for
       involuntary admission. In support, she compares this case to others in which the appellate
       court reversed the trial court’s involuntary admission order. See, e.g., In re Louis S., 361 Ill.
       App. 3d 774, 780, 838 N.E.2d 226, 232 (2005) (reversing the trial court’s order granting a
       petition to administer involuntary treatment where the hospital failed to provide the patient
       with written notification of the risks, benefits, side effects, and alternative treatments); In re
       David M., 2013 IL App (4th) 121004, ¶ 35, 994 N.E.2d 694 (reversing the trial court’s order
       for the administration of involuntary treatment where the State failed to provide adequate
       notice of the hearing and where the hearing was combined with the petition for involuntary
       admission). Additionally, in Amanda H., 2017 IL App (3d) 150164, ¶¶ 36, 45, 47, the
       appellate court reversed the trial court’s involuntary-admission order where the petition
       failed to disclose the identities of police officers who transported the respondent to the
       hospital and the State thereafter failed to file a dispositional report for the court’s
       consideration in determining the treatment goals and least restrictive means of providing that
       treatment.
¶ 59        We agree with respondent. The egregious, cumulative errors in this case are not harmless
       and, instead, violated respondent’s due-process rights. First, Dr. Reddy administered
       psychotropic medication when respondent’s condition did not require the administration of
       medication to prevent respondent from causing serious and imminent physical harm to
       herself or others. Following the harmless-error analysis under Tommy B., we note respondent
       was not in a position to make a timely objection to the involuntary administration of
       treatment because, at the time Dr. Reddy authorized the medication, the court proceedings
       and appointment of counsel would not commence for more than three weeks. Moreover, in
       Dr. Reddy’s own words, respondent’s lack of capacity rendered her incapable of refusing any
       medication he chose to administer. Given these circumstances, the violation of section
       2-107(a) could not be easily cured. As respondent’s counsel noted in her initial court
       appearance, respondent had been on mood- and behavior-altering medication for more than
       three weeks by the first court appearance, and such medication could not be suddenly
       stopped without placing respondent’s health at risk.
¶ 60        The State asserts the violation of section 2-107(a) made no difference in the end, as the
       trial court granted the petitions for involuntary admission and administration of treatment.
       We are not willing to accept the argument that “the ends justify the means” in this situation.
       By placing respondent on psychotropic medications when she did not pose a risk to cause
       serious and imminent physical harm to herself or others, the trial court lost the ability to
       determine respondent’s mental capacity for itself. In this situation, we have evidence the
       medication altered respondent’s mood and behavior. For example, although she self-reported
       as “happy” at the time of her admission, by the hearing date, respondent’s mental state had
       declined to the point that she hoped to die. Thus, we cannot say the premature administration
       of medication “made no difference.”
¶ 61        Second, the State’s delay in filing its amended petition left respondent involuntarily
       admitted for more than a month before she received a hearing date. During this time, not only
       did Dr. Reddy subject respondent to psychotropic medications, but in the face of no evidence
       that medication was necessary to prevent respondent from causing serious and imminent

                                                   - 10 -
       physical harm, he also caused respondent to undergo eight rounds of electroconvulsive
       therapy—which requires anesthesia and triggers seizures—on the basis that she was a serious
       and imminent threat to herself, as she was not eating properly or bathing regularly.
¶ 62       Section 2-107 of the Code allows for involuntary treatment prior to the
       involuntary-admission hearing when there is a risk of serious and imminent physical harm.
       405 ILCS 5/2-107(a) (West 2016). However, the legislature could not have contemplated a
       patient would wait over a month—June 18, 2016, to July 22, 2016—for a hearing, all the
       while being administered medication involuntarily. In fact, had the State received the
       continuance it initially requested, respondent’s 12-part electroconvulsive-therapy regimen
       could have been completed before she even had an opportunity to be heard. Where a
       respondent lacks the capacity to consent, she relies on the Code to protect her rights. A delay
       of over a month nearly permitted Memorial to circumvent the Code by treating and releasing
       respondent before she had the opportunity for a hearing. Such a delay is inexcusable and
       shows a complete disregard for respondent’s liberty interests.
¶ 63       Dr. Reddy concluded that respondent needed electroconvulsive therapy on an “emergent
       basis” due to her “inability to provide basic life-sustaining needs.” Under section 2-107(a),
       this is not the standard. Rather, Dr. Reddy should have considered whether her disinterest in
       eating posed the risk of serious and imminent physical harm.
¶ 64       Third, Dr. Reddy admitted he did not initially provide respondent with written
       information regarding the risks, benefits, side effects, and alternative treatments prior to
       starting a psychotropic-treatment regimen on June 18, 2016. Rather, he waited approximately
       four days to provide her with such information. The State argues the delay was de minimis, as
       she received the necessary written documentation prior to her hearing. We disagree. Because
       Dr. Reddy found respondent lacked the capacity to consent or refuse, he unilaterally
       concluded such written information was unnecessary prior to beginning the treatment
       regimen because she lacked the ability to appreciate the information. What Dr. Reddy failed
       to gather is that “[t]he rights provided in the statute were not placed in the Code to ensure
       that a respondent understands a medication’s side effects but to ensure a respondent’s due
       process rights are met and protected.” John R., 339 Ill. App. 3d at 784, 792 N.E.2d at 355.
¶ 65       The trial court is charged with determining whether a respondent possesses the capacity
       to make a reasoned decision about her treatment. “A necessary predicate to making this
       informed decision is that the respondent must be informed about the medications’ risks and
       benefits.” In re Cathy M., 326 Ill. App. 3d 335, 341, 760 N.E.2d 579, 585 (2001). The same
       logic applies prior to the hearing. A respondent cannot make a reasoned decision about
       treatment if she is not provided the requisite information in writing prior to the hospital
       administering the treatment. Respondent was deprived of her opportunity to refuse the
       medication, and because she was already on medication for a significant period of time prior
       to the long-delayed hearing, the trial court had no way of determining whether respondent
       lacked the capacity to consent at the time of her admission.
¶ 66       Whether the side effects of the medication were worth the risk was an issue for the trial
       court, yet Dr. Reddy took it upon himself to decide that the possible side effects—which
       included death for dementia patients, heart attack, and suicidal behavior—were worth the
       risk. That the court ultimately agreed with Dr. Reddy is beside the point. Respondent was
       entitled to her day in court before the long-term administration of mind- and
       behavior-altering medication.

                                                 - 11 -
¶ 67       We decline to find the error harmless, and accordingly, we reverse the trial court’s
       involuntary-admission order. Further, because we have reversed the trial court’s
       involuntary-admission order, respondent no longer qualifies as a “[r]ecipient of services” for
       the administration of involuntary treatment under section 1-123 of the Code (405 ILCS
       5/1-123 (West 2016)). See In re John N., 364 Ill. App. 3d 996, 998, 848 N.E.2d 577, 578-79
       (2006). We therefore also reverse the court’s involuntary-medication order.

¶ 68                                       III. CONCLUSION
¶ 69       Based on the foregoing, we reverse the trial court’s orders for involuntary admission and
       the administration of involuntary treatment.

¶ 70      Reversed.




                                                 - 12 -